IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 21, 2008
                                No. 08-40340
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

EDWIN AVELINO TURCIOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:07-CR-81-2


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Edwin Avelino Turcios appeals the sentence imposed following his guilty
plea conviction of conspiring to distribute, dispense, and possess with the intent
to distribute and dispense 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine and 50 grams or more of
methamphetamine. Turcios argues that his sentence is unreasonable because
the district court did not apply a two-level downward adjustment in his offense



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40340

level pursuant to U.S.S.G. § 3B1.2(b) based on his status as a “minor
participant” in his offense of conviction.
      Following United States v. Booker, 543 U.S. 220 (2005), we review a
district court’s sentencing decisions for reasonableness in light of the sentencing
factors in 18 U.S.C. § 3553(a). Gall v. United States, 128 S. Ct. 586, 596-97
(2007); United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
We continue to review a district court’s legal determinations de novo and its
factual findings, such as its determination of a defendant’s role in the offense,
for clear error. Cisneros-Gutierrez, 517 F.3d at 764.
      To be eligible for a minor-role adjustment, a defendant “must have been
peripheral to the advancement of the illicit activity.” United States v. Miranda,
248 F.3d 434, 447 (5th Cir. 2001). Turcios participated in the instant offense by
relaying directions to the location of the transaction, conducting what appeared
to be counter-surveillance while his co-defendant met with an informant, and
ensuring that the transaction took place. The district court’s finding that
Turcios was not a minor participant is plausible in light of the record as a whole
and therefore not clearly erroneous. See United States v. Villanueva, 408 F.3d
193, 203-04 (5th Cir. 2005).
      Turcios does not contend that his sentence is otherwise procedurally or
substantively unreasonable. See Gall, 128 S. Ct. at 596-97. Nor has Turcios
shown that his sentence, which falls within a properly calculated sentencing
guidelines range, is unreasonable. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). The judgment of the district court is AFFIRMED.




                                        2